Citation Nr: 0948772	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from December 1969 to 
December 1972.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran has 
bilateral hearing loss that is related to acoustic trauma 
during active service.  

2.  The medical evidence does not show that the Veteran has 
bilateral recurrent tinnitus that is related to acoustic 
trauma during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by active 
military service, nor may it be presumed (as an organic 
disease of the nervous system) to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a letter dated in May 2006, prior to the rating on appeal, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to submit any outstanding 
evidence that pertained to the claim.  He was also 
specifically advised of how disability ratings and effective 
dates are assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
audiological examination.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, post 
service VA treatment records, and the VA examination report.  
The VA examination report reflects that the examiner reviewed 
the Veteran's past medical history, including his service 
treatment records, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record, and with 
supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  The Board therefore concludes that the VA 
medical opinion is adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss or tinnitus, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Veteran's service treatment records show that on 
enlistment examination in November 1969, audiometric studies 
revealed puretone thresholds of 20, 10, 10, and 15 decibels 
in the right ear and 30, 20, 15, and 15 decibels in the left 
ear at 500, 1000, 2000, and 4000 hertz, respectively.  Upon 
separation examination in April 1972, audiometric studies 
revealed puretone thresholds of 0, 0, 0, and 0 decibels in 
the right ear and 0, 0, 0, and 0 decibels in the left ear at 
500, 1000, 2000, and 4000 hertz, respectively.  His service 
treatment records do not denote any complaints of, or 
treatment for hearing loss, tinnitus or ringing in his ears.  
He served as a crane operator.  

At the August 2006 VA audiological evaluation, the Veteran 
reported tinnitus since his service in Vietnam.  Audiometric 
studies revealed puretone thresholds of 15, 20, 20, 20, and 
40 decibels in the right ear and 15, 20, 20, 20, and 50 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Speech discrimination ability was 94 
percent in the right ear and 92 percent in the left ear.  The 
diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  

The examiner reviewed the file, and concluded that it was not 
likely that the Veteran's hearing loss and tinnitus were 
related to his military service.  He noted that the Veteran's 
enlistment examination revealed normal to slightly reduced 
auditory thresholds but his discharge examination recorded 
normal hearing thresholds.  Consequently, based on this data, 
the claim that they were related to service was not 
supported.  Additionally, there are no medical records 
documenting such complaints to satisfy the continuity of 
symptomatology requirement of § 3.303(b) and neither 
condition was medically documented within one year of the 
Veteran's discharge from service.  In the absence of 
continuity of symptomatology or a nexus between a current 
disability and service, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that 
the Veteran is competent to report that he has had ringing in 
his ears since service.  However, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, competency of evidence must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board finds 
that little probative weight can be assigned to the Veteran's 
statements as to continuity of symptomatology, as the Board 
deems such statements to be less than credible, when 
considered in conjunction with the record as a whole.  In 
this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, 
in and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


